DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)15-20 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by Tavakoli (CA 2,904,764) or, in the alternative, under 35 U.S.C. 103 as obvious over Tavakoli (CA 2,904,764) in view of Byrne (WO 2007/138289) (which is incorporated by reference).
Tavakoli discloses a method of attaching artificial eyelashes comprising applying adhesive to an underside of a natural lash (paragraph 62); arranging a first plurality of lash extensions (1) at the underside of the natural lash, wherein each of the first plurality of lash extensions comprise a first plurality of artificial hairs (Band 1 Figure 4) and a first base (Figure 3; A 1; paragraph 4) from which the first artificial hairs protrude, wherein the first base comprises a top side designed to attach to the underside of the natural lash (paragraph 62); applying adhesive to bottom sides of the first plurality of lash extensions (paragraph 41; 42); and arranging a second plurality of lash extensions (Band 2; Figure 4) at the bottom sides of the first plurality of lash extensions (see 
Tavakoli does not disclose the first plurality of lash extension are arranged along a lash line or applying adhesive to bottom sides of the first plurality of lash extension that are arranged at the underside of the natural lash line. Byrne teaches using a plurality of first lash extensions along a lash line in order to provide various configurations that can be of a natural or more dramatic effect (see Figures 1-14; page 
Regarding the limitation “applying adhesive to bottom sides of the first plurality of lash extension that are arranged at the underside of the natural lash line” Tavakoli states in paragraph 19, “reference to “the method” includes reference to equivalent steps and methods known to those of ordinary skill in the art that could be modified or substituted for the methods described herein”. Furthermore, Tavakoli paragraph 55 states “an eyelash structure being in the form of a plurality of subassemblies is e.g., described in WO2007/138289, which is incorporated herein by reference.”  Byrne teaches page 9, lines 3-9: “The individual lash subassemblies 2, 3, 4, shown in Figure. 1 may be fitted to the eye of the wearer one at a time, so that they combine together to achieve the desired effect.” Therefore, one having ordinary skill in the art before the effective filing date would have applied the eyelash units of Tavakoli by applying them to 
Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Tavakoli does not disclose “applying adhesive to an underside of a natural lash” and “arranging a first plurality of lash extensions at the underside of the natural lash along a lash line…wherein the first base comprises a top side designed to attach to the underside of the natural lash” is not persuasive.  Tavakoli discloses eyelash structures that are secured via adhesive (paragraph 62). Furthermore, Tavakoli incorporates by reference Byrne which discloses an adhesive that can be applied to the eyelid or natural lashes (page 65) “through other joining to the natural eyelashes or eye area structures”.  Therefore one having ordinary skill in the art through the teachings of Tavakoli and Byrne would understand that adhesive is applied to the underside of a natural lash and that the first base comprises a top side designed to attach to the underside of the natural lash. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
11/17/2021